Citation Nr: 0014194	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-26 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
rating for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran served on active duty from December 1966 to 
December 1968.  He appeals to the Board of Veterans' Appeal 
(Board) from an October 1995 RO decision which denied an 
effective date earlier than June 20, 1983 for a 100 percent 
rating for a service-connected psychiatric disorder.

In April 2000, the Board sent the veteran a letter asking him 
to clarify whether he wanted a Board hearing.  He was told 
that if he did not respond in 30 days, it would be assumed 
that he wanted a hearing before a Board member sitting at the 
RO (i.e., a Travel Board hearing) and that his case would be 
remanded for such hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1999).  The veteran has not responded, and thus the case is 
remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board in accordance with appellate 
procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




